Citation Nr: 0118852	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from February 1971 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions in June 1999 and July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to the above matters.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is evidenced by an inability to 
interact socially and severe impairment in the workplace.

3.  Service connection currently is in effect for PTSD which 
is the veteran's only service-connected disability.

4.  The record shows that the veteran's employment history 
includes a last place of employment as a window washer in 
1993.  The veteran has been unemployed since at least 1993.  

5.  The veteran's service-connected PTSD disability is of 
sufficient severity so as to preclude the veteran from 
engaging in substantially gainful employment under the 
criteria in effect prior to November 7, 1996 which are more 
favorable.



CONCLUSIONS OF LAW

1.  The initial schedular criteria for an evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§§ 3.343(a), 4.7, 4.130, 4.132, 
Diagnostic Code 9411, in effect prior to November 7, 1996.

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.343, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

VA hospital record dated in January 1994 discloses diagnoses 
of major depression, moderate; chronic PTSD; and a Global 
Assessment of Functioning (GAF) score of 30.  The examiner 
noted that the estimated highest GAF score over the prior 
year was 80.  

VA social worker interview in March 1994 disclosed hostility, 
a fuzzy memory, anger, total social impairment and moderate 
industrial impairment.  The interviewer noted that it was 
difficult to assess what part of the veteran's problems 
related to his PTSD and suspected some mixed personality 
disorders as well as PTSD.

VA hospital records extending from February to September 1994 
reveal in pertinent part that the veteran participated in a 
support group for PTSD.  VA examiner in May 1994 reported 
severe PTSD and major depression.

VA hospital records dated from September 1994 to January 1995 
for admission related to PTSD and alcohol abuse.  The 
veteran's affect was stable, his speech goal-directed, 
without evidence of psychosis.  There was some evidence of 
hyperarousal symptoms.  Chronic and severe PTSD was reported.

Records associated with the veteran's claim for Social 
Security benefits are included in the veteran's claims 
folder.  Psychological evaluations dated in 1994 reveal that 
the veteran stopped working from 1993 as a window washer 
because he was bothered by other people and unable to 
interact appropriately.  The psychologist found that the 
veteran was somber in mood, speech was normal, and he was 
able to articulate appropriately.  The veteran rated his 
depression as an 8-9 on a scale of 1 to 10.  His affect was 
flat and he appeared socially withdrawn.  His level of 
comprehension was average.  He showed significant problems 
with attention, concentration, and memory.  

A statement from the Vet Center dated in December 1995 
reveals a summary of the veteran's past medical history.  The 
psychologist noted that the veteran was unable to establish 
even partially successful relationships with people and that 
as of August 1993, the veteran gave up trying to work.  The 
psychologist further noted that the veteran was severely 
limited in work due to impaired concentration, difficulty 
with sleeping, and intrusive memories.  The assessment was 
consistent with chronic and severe PTSD.

Service connection for PTSD was granted in a June 1999 rating 
decision and assigned a 50 percent evaluation effective from 
January 5, 1994.  At that time, the RO considered the results 
of the VA examination dated in February 1999.  The veteran 
complained of problems with anger control, stress, and 
trouble with his memory.  The examiner recited the veteran's 
past medical history, including mental health treatment n 
1994 for suicidal ideation and depression.  At the time of 
the examination, the examiner noted that the veteran was not 
undergoing any treatment or taking any medication for his 
PTSD.  The examiner noted that the veteran became jumpy at 
times and somewhat hostile, and upset at the end of the 
appointment.  His thought processes were generally organized; 
there was no sign of psychosis, hallucinations, or delusions.  
The veteran was oriented times three, had a very bad memory, 
could not remember three objects from one time of the 
interview to the other, could not do five digits backwards, 
and could tell the examiner nothing about current events.  

The veteran was unable to interpret a proverb and was rather 
impoverished as to intellectual functioning.  The examiner 
concluded that the veteran was chronically depressed, quite 
impaired, regressed to a very withdrawn lifestyle, and 
clearly unable to function in any sort of job capacity.  The 
examiner noted that the veteran's inability to work was 
partly due to organic changes in his brain probably most 
likely due to alcohol abuse.  The examiner stated that 
Vietnam did change the veteran substantially and that much of 
his deterioration was due to his PTSD.  Also noted is that 
part of it was also due to alcohol.  The examiner assessed 
the veteran's Global Assessment of Functioning (GAF) score of 
55, a lowered score due to the veteran's organic changes and 
past history of drinking and perhaps other life stressors and 
Vietnam stressors.  In pertinent part, the examiner diagnosed 
PTSD, chronic, moderately severe; GAF of 40-45; alcohol 
dependence; memory problems and PTSD symptoms, rather 
socially isolated and no kind of a career.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b) (2000).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2000).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and the old criteria are 
applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411; in effect prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by such 
interpretations.  38 U.S.C.A. § 7104(c) (West 1991).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § Sec. 3.343(a).

(c) Individual unemployability. (1) In reducing a rating of 
100 percent service-connected disability based on individual 
unemployability, the provisions of Sec. 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence. When in 
such a case the veteran is undergoing vocational 
rehabilitation, education or training, the rating will not be 
reduced by reason thereof unless there is received evidence 
of marked improvement or recovery in physical or mental 
conditions or of employment progress, income earned, and 
prospects of economic rehabilitation, which demonstrates 
affirmatively the veteran's capacity to pursue the vocation 
or 
occupation for which the training is intended to qualify him 
or her, or unless the physical or mental demands of the 
course are obviously incompatible with total disability. 
Neither participation in, nor the receipt of remuneration as 
a result of participation in, a therapeutic or rehabilitation 
activity under 38 U.S.C. 1718 shall be considered evidence of 
employability.  38 C.F.R. § 3.343(c).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.	Analysis

The Board notes at the outset the veteran disagreed with the 
original rating action in which the RO granted service 
connection and assigned a 50 percent evaluation.  Thus, 
pursuant to Fenderson v. West, this claim is considered an 
original claim and the record as a whole is viewed.  
Fenderson v. West, 12 Vet. App. 119.  In view of the evidence 
of record, the Board concludes that under these particular 
factual circumstances, the veteran is entitled to a 70 
percent rating for his PTSD.  The criteria in effect prior to 
November 1996 are applicable since the initial rating was 
retroactive to 1994.  They are more favorable since they 
offer a more liberal construction.  There are no bright lines 
of demarcation between the several levels of disability, 
which are identified by the descriptive adjectival terms.  
Further. The provisions of 38 C.F.R. § 4.16(c) in effect 
prior to the November 1996 changes offer an alternative basis 
for a total rating. 

Essentially, in light of the consistent clinical findings 
reported in the record to the effect that the veteran is 
entirely socially and industrially impaired, his PTSD 
warrants an increased evaluation to 70 percent.  Overall, the 
medical evidence substantiates that the veteran has 
significant difficulty in adapting to stressful 
circumstances, such as work, and an inability to establish 
and maintain effective relationships.  38 C.F.R.  § 4.130, 
Diagnostic Code 9411.  As noted during the most recent VA 
examination in 1999, the examiner reported that the veteran 
overall was unable to work.  While the examiner did remark 
that this might partly be due to organic changes in his brain 
most likely due to alcohol abuse, at the same time, the 
examiner stated that Vietnam did change the veteran 
substantially and that much of his deterioration was due to 
his PTSD.  The examiner concluded that the veteran was rather 
socially isolated and had no sort of a career.  

Moreover, the record as a whole supports a 70 percent rating.  
See supra Fenderson at 119.  Specifically, psychological 
evaluations in 1994 disclosed that the veteran had to stop 
working as of 1993 because essentially he was unable to deal 
appropriately with other people in his work environment.  
Additionally, clinical testing showed that the veteran 
experienced significant problems with attention, 
concentration, and memory.  Further, as noted above in the 
1995 statement from the Vet Center, the veteran was unable to 
establish even partially successful relationships with people 
and that as of August 1993, the veteran gave up all efforts 
at working.  The psychologist further noted that the veteran 
was severely limited in work due to impaired concentration, 
difficulty with sleeping, and intrusive memories.  

Therefore, overall, the clinical data of record support a 70 
percent evaluation.  In general, impairment associated with 
the veteran's PTSD rises to the extent required for such 
evaluation under VA rating criteria.  While some of the 
reported evidence points to the possibility that the 
veteran's disability was exacerbated by alcohol dependence, 
under the premise of reasonable doubt, the Board has 
determined that this veteran's PTSD warrants an increased 
evaluation to 70 percent.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).  

Nonetheless, the veteran's PTSD does not rise to the level 
required for a 100 percent evaluation.  Overall, there are no 
clinical data to substantiate total occupational and social 
impairment due to such symptoms as persistent delusions or 
hallucinations, grossly inappropriate behavior, danger of 
hurting self or others, inability to perform daily living 
activities, and/or disorientation to time or place.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.  Thus, a 100 
percent evaluation under these facts is not warranted under 
the criteria in effect prior to November 7, 1996, which offer 
substantially similar elements to those in the current rating 
scheme for the 100 percent rating.

Individual unemployability 

As noted above, a veteran is entitled to a total rating for 
his disability when he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, the disability shall be rated at 60 percent 
or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  In this 
case, in light of the above discussion as to the grant of 
entitlement to an evaluation of 70 percent for the veteran's 
PTSD, and the evidence that supports that by virtue of 
symptomatology associated with the veteran's PTSD, he is 
considered unemployable, accordingly, the veteran is entitled 
to a total rating based on unemployability.  38 C.F.R. §§ 
3.340, 3.341(a), 4.16(a).  Overall, the evidence of record 
suggests that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected PTSD.  Id.

Significant in this decision is the examiner's statement 
rendered during the most recent VA examination in 1999 to the 
effect that the veteran was quite clearly unable to function 
in any sort of job capacity.  Although it is true that the 
examiner stated the veteran's hindrance to work was partly 
due to alcohol abuse, also noted is that the veteran's 
traumatic experiences in Vietnam did alter the veteran's life 
substantially and that much of his deterioration was, in 
fact, due to his PTSD.  Overall, the veteran's PTSD symptoms 
support that he is socially isolated with no capacity to 
function in the workplace.  

Moreover, prior medical reports as noted above, consistently 
disclose an unstable work history at best.  Therefore, the 
record of evidence supports that pathology associated with 
the veteran's PTSD severely hinders his ability to retain 
gainful employment.  The veteran specifically stated that as 
of 1993, he had to cease attempts at working due to an 
inability to interact with other people in an appropriate 
manner.  In general, clinical data associated with 
symptomatology of PTSD consistently included memory problems, 
anger, social and industrial impairment.  His PTSD had been 
consistently viewed as severe and the Social Security records 
showed PTSD as a diagnosis for disorders that contributed to 
his inability to work.  With PTSD rated 70 percent the only 
service-connected disability, the provisions of 38 C.F.R. 
§ 4.16(c) would apply prior to November 7, 1996.  Therefore, 
in light of the above and in accordance with the pertinent 
law and regulations, the veteran's claim of entitlement to 
individual unemployability is granted.


ORDER

An evaluation of 70 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.

Entitlement to TDIU is granted subject to the regulations 
governing the payment of monetary awards.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 

